DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1 and 11, it is unclear how the main passage and pre-passage differ since they both are recited as “configured to supply wash water to the detergent box.”  Thus, it is unclear how or if the terms “main” and “pre” result in a structural difference since they both recite the same configuration.  It appears that the main passage is configured to supply wash water to the detergent box during main-wash while the pre-passage is configured to supply wash water to the detergent box during pre-wash.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2007-0002540 A to LIM (cited by Applicant; machine translation provided by Examiner).
Regarding claims 1, (in Figs. 9-12 and associated text) discloses a laundry treating apparatus, comprising: 
a cabinet (202);
a water tub (206) disposed inside the cabinet;
a detergent box (250) connected to the water tub and configured to supply detergent to the water tub;
a main passage (232A) connected to the detergent box and configured to supply wash water to the detergent box;
a main valve (234A) disposed at the main passage;
a pre-passage (232B) connected to the detergent box and configured to supply wash water to the detergent box;
a pre-valve (234B) disposed at the pre-passage; and 
a controller configured to:
perform a first main-continuous supply process comprising supplying wash water by opening the main valve for a first preset time,
based on performance of the first main-continuous supply process, perform a pre-continuous supply process comprising supplying wash water by opening the pre-valve for a second preset time,
based on performance of the pre-continuous supply process, perform a second main-continuous supply process comprising supplying wash water by opening the main valve, and
control each of the main valve and the pre-valve to supply wash water to the detergent box through the first main-continuously supply process, the pre-continuous supply process, and the second main-continuous supply process (see page 7 of translation describing Fig. 10 and the repeatedly turning on/off of valves 234A and 234B for preset times to achieve a continuously watered process, which reads on the invention as claimed),
wherein the controller is further configured to perform a main-intermittent supply process comprising intermittently opening and closing the main valve to thereby intermittently supply wash water through the main passage to the detergent box before performing the first main-continuous supply process (see page 7 above, note the on/off operation being readable on intermittently opening and closing as claimed).
Regarding claims 11-12, note the controller functions of claims 1-2 and the method steps of claims 11-12 are substantively cumulative and also read on the teachings of LIM. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM.
LIM, supra
Similarly regarding claim 20, given the teachings of LIM to intermittently operate the valves on/off, optimizing the off times (i.e. “waiting”) would be prima facie obvious.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM in view of US 2017/0183807 to CINELLO et al. (“CINELLO”).
LIM, supra, discloses the claimed laundry treating apparatus of claim 10 including wherein the detergent box comprises:
a housing (252) connected to the water tub;
a drawer (254) configured to be received in the housing, the drawer having a plurality of detergent accommodation spaces (262) defined therein; and 
a distribution unit (256/256A) disposed vertically above the drawer and connected to the main passage and the pre-passage, and
wherein the housing comprises:
a through portion (253) defined at a surface of the housing and configured to communicate with the water tub,
a horizontal partition (one of two portions on bottom inside of housing 252 in Fig. 12) that protrudes upward from the surface of the housing, that extends vertically above the through portion, and that extends horizontally across a front-rear direction of the housing.
LIM does not expressly disclose a wash water guide unit that protrudes from the surface of the housing, that is spaced apart from the horizontal partition, and that extends in the front-rear direction of the housing, the wash water guide unit defining a plurality of wash water movement paths at a front region of the horizontal partition and being configured to guide, to the through portion, wash water supplied via the pre-passage along the plurality of wash water movement paths as recited in claim 10.  However, it is known in the art to provide a detergent box housing bottom with protruding horizontal partitions.  For instance, CINELLO teaches an art-related laundry treating appliance with a detergent box housing having bottom surface protrusions extending in the front-rear direction of the housing and defining a plurality of wash water movement paths therein (see three such protrusions in housing bottom 21a in Fig. 7 of CINELLO).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the housing bottom of LIM with the protrusions taught in CINELLO to yield the same and preditable results of controlling wash water movement paths through the bottom of a detergent box housing and into the washing tub/drum.
Regarding claim 10 (similar to claim 8 above), it would have been obvious to optimize the valve opening time to achieve the desired passing of wash water through the dispenser drawer.

Allowable Subject Matter
Claims 3-7 and 13-19 would be allowable if rewritten in independent form and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.

Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711